Title: Nicholas P. Trist to James Madison, 5 June 1829
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington,
                                
                                June 5. 29.
                            
                        
                        I have just sent to the post-office, the copy of Mr Monroe’s paper, due to Genl. Breckenridge; those for
                            yourself & Mr Randolph shall follow this week. I have had the pleasure of hearing of your recovery, as Mrs Cutts
                            received letters from Montpellier; & was told yesterday evening, by Miss Dolly that the oranges had not yet made
                            their appearance there. I had obtained a promise from the Captain of the Steamer to see to the business; and nevertheless,
                            he allowed the wagon to go without the two little boxes—one of which was directed to Edgehill, where there is a
                            comparatively mild case of the University fever, growing out of that from which James Randolph has miraculously
                            resuscitated. I trust that at the approaching meeting of the board, you will keep in view the importance of husbanding
                            your constitutional resources. Mrs Cutts, no doubt, keeps you informed of the on dits, which never reach my ears till they are almost out of date. The last which has come to
                            my knowledge, is that developements have taken place in relation to the late Register (Mr
                            Nourse) of a worse complexion even, than those under which Watkins’s character is sunk. What serious curses these men will prove to their country! by giving color to measures, which—whatever may be their
                            proximate consequences (and so far as my observation extends, these are not without a
                            considerable mixture of public good)—will eventually do more, to deprave the political character of this nation, than the
                            undisturbed peculation of millions would have done. This would, at worst, have been confined to
                            the larger insects; whom self-interest would have caused to provide webs for the more numerous class of smaller flies: and
                            even if they had all been allowed to peculate with impunity, they constitute but a handful. But
                            with regard to the character which the present course will inevitably impart to future elections; it is, to me, truly awful to consider its effects, on the whole people: that is, on the
                            leading men of every class—for there is no class so humble as not to have federal offices
                            within its horizon.
                        Mr Gallatin has just left here, to return in Novr. His indignation is literally boiling
                                over. I have taken Some memoranda of conversations with him, in relation to Mr Jefferson’s real principles & practice concerning removals; and he has promised me a written communication of
                            whatever his memory (which is wonderfully copious & precise) may furnish. All this, you
                            may well conceive, is in a train of freedom which I should carefully avoid, except to such as
                            yourself & Mr Gallatin.
                        It would not be amiss, if you were to drop a hint to Mrs C. to keep her indignation & contempt for
                            the President, more to herself. As Madison is still in office, the worst possible has not yet
                            happened; and it might be occasioned by this want of reserve. I do not know that it is habitual
                            with her; but from the manner in which it has several times appeared, in conversation with
                            Burwell Randolph (who is one of the thoughtless Jackson-men, & a very pure one) and myself; I have been led to
                            apprehend it might be sufficiently so, to lead to still more serious consequences.
                        I sat down to write a line; and have gotten through nearly three pages: my usual sentiments of affection
                            attend Mrs Madison & yourself.
                        
                            
                                N. P. Trist
                            
                        
                    Armstrong is engaged in his history. The other day Mr V. Buren put into my hands some copies of early
                            correspondence of our public men, to be enveloped & directed to Genl. A.—Sans faire
                                semblance de rien, I observed, in a careless way,—"for the history, I presume." "Yes," said Mr V. B. smiling. In our last conversation, Mr Gallatin told me the story of
                            the anonymous attack on Chancellor Livingston which I had before heard & taken note of. I, however, took note of
                            it, as coming from Mr G. who had it from Mr Dallas. The history, will, doubtless, possess some
                            merits, which will render it the more important to historical truth, that the due Stigma should be imprinted in the
                            deepest possible manner; on the character of the writer.
                        Did Mr Rush ever inform you, that, from the time of his coming into the cabinet, he kept a pretty copious
                            record of the meetings? He told me of it, a few days before he left here.
                        